Citation Nr: 1733326	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-02 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a post-total knee replacement (TKR) right knee disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability, to include as secondary to the post-TKR right knee disability.

3.  Entitlement to service connection for lymphedema, to include as secondary to the post-TKR right knee disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to February 1973 and from January 1974 to January 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for lymphedema, and from a March 2014 rating decision which reopened and denied service connection for a left knee disability and continued a 30 percent rating for the post-TKR right knee disability.  The TDIU issue was raised in the context of the claim for an increased rating that is addressed herein.  In February 2017, a videoconference hearing was held before the undersigned; a transcript is in the Veteran's record.  At the hearing additional evidence was submitted with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.

The issues of service connection for lymphedema, to include as secondary to the service-connected right knee disability, and entitlement to a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.



FINDINGS OF FACT

1.  Prior to January 27, 2014, the Veteran's post-TKR right knee disability was manifested by complaints of pain, stiffness, swelling, edema, and buckling (once or twice per month); extension was normal, the knee was not ankylosed, nonunion of tibia or fibula was not shown, and chronic residuals consisting of severe painful motion and weakness were not shown; from that date the right knee disability is reasonably shown to have been manifested by chronic residuals consisting of severe painful motion and weakness.   

2.  An unappealed April 2011 rating decision denied the Veteran service connection for a left knee disability finding essentially that such disability was not shown to be related to his service or to have been caused or aggravated by his service-connected right knee disability.

3.  Evidence received since the April 2011 rating decision includes medical statements that relate the Veteran's left knee disability to his service-connected right knee disability; relates to an unestablished fact necessary to substantiate a claim of secondary service connection for a left knee disability; and raises a reasonable possibility of substantiating such claim.

4.  A left knee disability was not manifested during the Veteran's active service; arthritis of the knee was first diagnosed many years after service; and his left knee disability is not shown to be etiologically related to his service or to have been caused or aggravated by his service-connected right knee disability.  


CONCLUSIONS OF LAW

1.  The Veteran's service-connected post-TKR right knee disability warrants "staged" ratings of 30 percent (but no higher) prior to January 27, 2014 and (an increased) 60 percent from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§   4.3, 4.7, 4.68, 4.71a; Diagnostic Codes (Codes) 5055, 5256, 5261, 5262 (2016). 
2.  New and material evidence has been received and the claim of service connection for a left knee disability, to include as secondary to a service-connected right knee disability, may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  On de novo consideration, service connection for a left knee disability, to include as secondary to a service-connected right knee disability, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2015) have been met.  Regarding the rating for the right knee disability, the VCAA requirement is generic notice, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  June and December 2013 VA letters provided the Veteran such notice.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

Regarding service connection for a left knee disability (including the claim to reopen), VA's duty to notify was satisfied by letter in December 2013.  A notice deficiency is not alleged.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the February 2017 hearing, the undersigned identified the issues on appeal, explained the evidence needed to substantiate a higher rating for the right knee disability and to establish service connection for a left knee disability (including under a secondary service connection theory of entitlement).  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent postservice medical records have been secured.  Since his December 2012 claim (for both an increased rating for his right knee disability and to reopen a claim of service connection for a left knee disability), he was afforded VA examinations in November 2013 and January 2014, with additional advisory medical opinions provided in February and March 2014.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding; at the February 2017 hearing, he denied that any outstanding private medical records existed.  VA's duty to assist is met.  

Legal Criteria, Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Rating for Post-TKR Right Knee Disability

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Post-TKR knee disability is rated under Code 5055.  A 100 percent rating is to be assigned for 1 year following implantation of prosthesis.  Following expiration of the 1-year period, a 30 percent rating is the minimum rating to be assigned for residuals following a total knee replacement.  A 60 percent [maximum schedular] rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Codes 5256 (for ankylosis), 5261 (for limitation of extension), or 5262 (for impairment of the tibia and fibula).  38 C.F.R. § 4.71a.  A total (schedular for post-TKR) rating was assigned for the Veteran's right knee disability from March 30, 2010 through April 31, 2011 (prior to the period for consideration).  The current 30 percent rating was assigned to follow the expiration of that 1-year period,.  

Under Code 5256, a 30 percent rating is assigned for ankylosis of a knee at a favorable angle (in full extension), or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating is assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 60 percent rating is assigned for extremely unfavorable ankylosis of a knee (in flexion at 45 degrees or more). 38 C.F.R. § 4.71a.

Under Code 5261, limitation of extension of a leg warrants a 30 percent rating when limited at 20 degrees, a 40 percent rating when limited at 30 degrees, and a (maximum) 50 percent rating when limited at 45 degrees.  38 C.F.R. § 4.71a.

Under Code 5262, for impairment of the tibia and fibula, a 30 percent rating is assigned for malunion with marked knee or ankle disability, and a (maximum) 40 percent rating is assigned for nonunion with loose motion requiring a brace.  38 C.F.R. § 4.71a.
 
Normal or full range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Separate ratings may be assigned for compensable limitations of motion, instability, and dislocation of semilunar cartilage. VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990  (2004).

Ratings for extremities are also governed by 38 C.F.R. § 4.68 (the amputation rule), which provides that the combined rating for disabilities of an extremity shall not exceed the rating for amputation of the extremity at the elective level, were amputation to be performed.  Under Code 5162, amputation of a leg at the middle or lower third of the thigh is rated 60 percent.  The next higher (80 percent) rating (under Code 5161) requires that the elective site of amputation be at the upper third of the thigh, one-third of the distance from perineum to the knee joint measured from the perineum.  38 C.F.R. § 4.71a.  

In determining the degree of limitation of motion, the provisions of 38 U.S.C.A. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016).  

An increased rating may be assigned for up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred during that period.  38 C.F.R. §§ 3.157, 3.400(o)(2).  Consequently, the evaluation period for consideration here is from December 2011 (a year prior to the December 4, 2012 date of claim) to the present.

As noted above, the Veteran underwent right TKR surgery in March 2010; a 30 percent (minimum schedular) rating was assigned under Code 5055 from May 1, 2011.  

A May 23, 2012 VA clinical record notes complaints of right knee pain.  On examination, the surgical scar was well-healed; there was no erythema or drainage.  The knee was "a little loose" with good range of motion which was smooth.  X-rays showed no evidence of infection or loosening.  The impression was painful right total knee arthroplasty.   

A July 20, 2012 VA clinical record notes complaints of right knee pain.  "There was no evidence of loosening or infection in the right total knee arthroplasty... The right total knee appears to be okay.  His x-rays look good also."  

In a December 2012 statement, Veteran reported that his right knee disability manifests with limited range of motion, pain, and swelling.  He reported using a walker, cane, and braces.  He also reported falling and limitations in his daily activities.

A February 2013 medical statement from Dr. R.L.J, the Veteran's private TKR surgeon, noted that he is "doing very well" with his right total knee replacement.   

On November 2013 VA knee examination, the Veteran reported pain rated 7/10, edema, and stiffness.  He reported flare-ups several times per month with pain rated 9/10.  On examination, range of motion testing showed flexion to 105 degrees and extension to 0 degrees (normal).  Repetitive use testing did not result in additional limitation in range of motion or functional loss/impairment.  Tenderness and pain were not noted.  Muscle strength testing was normal 5/5, joint stability testing was normal, and there was no evidence of recurrent patellar subluxation/dislocation.  The examiner noted that the Veteran had intermediate degrees of residual weakness, pain, or limitation of motion; functional impairment was not to the extent that the Veteran would be equally well served by an amputation with prosthesis; the right knee disability did not impact on his ability to work.  

On January 27, 2014 VA knee examination, the Veteran reported that in the past year his right knee disability was manifested by stiffness, weakness, swelling, giving way once or twice per month, and daily popping noises.  He reported flare-ups that limit his ability to walk, stand, kneel, and squat, but did not report their frequency or duration.   Range of motion studies found flexion to 110 degrees (with objective evidence of painful motion at 100 degrees) and extension to 0 degrees (normal) (with objective evidence of painful motion at 5 degrees).  Repetitive use testing did not result in additional limitation in range of motion, but the Veteran reported additional functional loss/impairment due to pain and swelling.  Tenderness or pain on palpation was noted.  Muscle strength testing was normal (5/5) and there was no evidence of recurrent patellar subluxation/dislocation; however, joint stability testing showed anterior instability of 1+ (0-5 millimeters) and medial-lateral instability of 1+.  The examiner indicated that the Veteran had chronic TKR residuals consisting of severe painful motion or weakness.  The functional impairment was not to the extent that the Veteran would be equally well served by an amputation with prosthesis.  The examiner opined that the Veteran's bilateral knee disabilities prevent him from prolonged standing or walking employment, but that he is capable of sedentary employment.  

At the February 2017 Board hearing, the Veteran testified that his right knee disability manifests in swelling and "severe pain, moderate to severe pain."  He also testified that his knee is weak as he has "fallen a couple times" and that his leg stamina has decreased; he has difficulty bending his knee to sit and no longer takes baths as it is too difficult to rise from the bathtub.  

The Veteran contends that his post-TKR right knee disability warrants a rating in excess of 30 percent.  Upon review of the evidence, the Board finds that a 60 percent (maximum schedular under Code 5055 following the termination of the 1 year 100 percent rating), but no higher, rating is warranted from January 27, 2014, but not earlier, based on a finding of chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Competent medical (a report of a January 27, 2014 VA examination) shows that the Veteran's right knee disability was manifested by pain and tenderness to touch, flare-ups, limitation of motion, instability, and additional functional impairment on repetitive use testing, all characterized by the examiner as chronic residuals of TKR consisting of severe painful motion or weakness.    

As noted above, ratings for extremities are also governed by 38 C.F.R. § 4.68 (the amputation rule), which provides that the combined rating for disabilities of an extremity shall not exceed the rating for amputation of the extremity at the elective level, were amputation to be performed.  Under 38 C.F.R. § 4.71a, Code 5162, amputation of a leg at the middle or lower third of the thigh is rated 60 percent.  The next higher (80 percent) rating requires that the elective site of amputation be at the upper third of the thigh, one-third of the distance from perineum to the knee joint measured from the perineum.  38 C.F.R. § 4.71a, Code 5161.  Based on the pathology shown (the upper third of the thigh is not involved), in the instant case the amputation rule is a bar to a rating in excess of 60 percent.  Consequently, as a matter of law, a schedular rating in excess of 60 percent may not be assigned for the post-TKR right knee disability.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The analysis proceeds to consideration of whether a rating in excess of 30 percent is warranted prior to January 27, 2014.  The evidence shows that the knee generally had "good range of motion."  See May 23, 2012 VA clinical record.  On November 2013 VA examination, range of motion testing showed flexion to 105 degrees and extension to 0 degrees (insufficient to warrant a compensable rating for limitation of extension); strength and stability testing was normal; there was no pain to palpation; and, there was no additional functional limitation of range of motion or impairment on repetitive use testing.  The examiner opined that the Veteran had an intermediate degree of residual weakness, pain, or limitation of motion following the TKR.  Such evidence is against a finding of severe residual pain and weakness.  The Board acknowledges the May 23, 2012 VA clinical record which noted the knee was "a little loose" but finds such report inconsistent with the other competent evidence during the period under review, including x-rays taken on the same visit (which showed no evidence of loosening) and a July 2012 clinical examination (two months later) that showed no loosening of the knee.  Notably, "a little loose" does not reflect severe residual pain and weakness.  Accordingly, a 60 percent schedular rating under Code 5055 is not warranted prior to January 27, 2014.

The Board has considered whether the evidence warrants an intermediate rating (between 30 and 60 percent) under Codes 5256, 5261, or 5262, pursuant to Code 5055.  A higher (40 percent) rating under Code 5256 is warranted for ankylosis at 10 to 20 degrees.  It is not alleged, nor did any medical examination show, that the right knee was ankylosed.  Consequently, a rating by analogy to Code 5256 is not warranted.  Under Code 5261, a rating in excess of 30 percent (40 percent) is warranted when extension is limited at 30 degrees.  Even with factors of pain, fatigability, weakness, and incoordination considered, prior to November 2014 extension was normal, to 0 degrees (on November 2013 VA examination).  Consequently, rating under Code 5261 would be of no benefit to the Veteran.  Under Code 5262 a 40 percent (maximum) rating is warranted for nonunion of tibia/fibula with loose motion, requiring a brace.  While the Veteran reported in a December 2012 statement that he wears a brace, no examination has found nonunion (or equivalent post-TKR pathology) requiring wearing of a brace.  Accordingly, an intermediate (between 30 and 60 percent) rating is not warranted by analogy to any of the schedular criteria specified for consideration for the period prior to January 27, 2014.

The appellant and his representative have not raised any other issues, and none are reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017)(the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

The matter of entitlement to a TDIU rating is addressed in the remand below.  

New and Material Evidence to Reopen a Claim of Service Connection for a Left Knee Disability, to Include as Secondary to the Service-Connected Right Knee Disability

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  The Court interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

An April 2011 rating decision reopened but continued to deny the claim of service connection for a left knee disability based essentially on a finding that such was not related to service or his service-connected right knee disability.  He did not appeal that rating decision, or submit new and material evidence within a year following, and it became final and is the last prior final rating decision in the matter.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the April 2011 rating decision included service treatment records (STRs), VA treatment records, and private treatment records; the most probative evidence was against a finding of an etiological relationship between the Veteran's left knee disability and either his active duty service or his service-connected right knee disability.  Accordingly, for evidence to be new and material, it must tend to relate to this unestablished fact (i.e., it must tend to show a nexus between such disability and the Veteran's service or his right knee disability).

Evidence received since the April 2011 rating decision includes medical statements in VA treatment records and private medical statements received in December 2012 and February 2013 which relate the Veteran's left knee disability to his service-connected right knee disability.  This evidence was not part of the record in April 2011, and is material, as it is competent (medical) evidence that pertains to the unestablished fact necessary to substantiate the claim.  Consequently, and in light of the "low threshold" standard for reopening endorsed by the Court in Shade, the Board finds that the evidence received is both new and material, and that the claim of service connection for a left knee disability may be reopened.  

The analysis proceeds to de novo consideration of the claim.  The Board finds that the Veteran is not prejudiced by the Board so proceeding, because the AOJ had already reopened the claim, and denied it on de novo review following further development that was indicated.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Certain chronic diseases (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury. Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the claimed disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson. 38 C.F.R. § 3.159  (a)(2).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs are silent for complaints, treatment, or diagnoses pertaining to his left knee.  On January 1977 service separation examination, the Veteran's left lower extremity was normal.  On April 1977 VA general medical and orthopedic examinations, he reported intermittent chest pain and occasional right knee pain; he did not report left knee pain.

On October 1985 VA joints examination, the Veteran complained of bilateral knee pain.  The examiner noted that he worked as a mail carrier, walking 8 to 12 miles once a week, or more, driving the rest of the time, and standing for a couple of hours.  X-rays showed no significant bony or soft tissue abnormalities on either side.  The impression was suspected mild degenerative changes of both knees, "most likely postural and in part related to the surgical resection on the soft tissue of the left thigh" in April 1985.

On November 1993 VA joints examination, the Veteran complained of left knee intermittent pain and swelling.  Following examination and x-rays, the examiner diagnosed left knee chronic patellofemoral syndrome; he was "unable to say at this time that [the Veteran's] complaints of...left knee pain are secondary to his service connected right knee."  
  
On November 2005 VA knee examination, left knee x-rays were "essentially unremarkable with very minimal early degenerative change noted."  Following interview and examination of the Veteran, as well as review of the claims file, the examiner wrote, "It was noted that his medications include allopurinol and his rheumatologist indicated that he would followup his history of gout.  I have reviewed the letter from the veteran's private physician.  Based upon the available information in his records, I think that the claim that his left knee problems are the direct and proximate result of his service connected right knee condition is speculative.  This gentleman reports that his height is 5 feet 9 inches tall and his weight is 250 pounds and it is likely that his excessive body weight is more likely to be the primary contributing factor to his left knee problems as opposed to his left knee condition being the direct and proximate result of his right knee condition."

On March 30, 2010, the Veteran underwent right total knee replacement surgery.  The pre and postoperative diagnoses were severe primary osteoarthritis with severe deformity and multiple medical problems.  

In October 2010, VA received an opinion from Dr. R.L.J., the Veteran's private treating orthopedist of six months.  He reviewed the Veteran's private treatment records and opined that the Veteran's left DJD is secondary to his right knee because the right knee disability caused him to have a prolonged altered gait.  Further rationale for the opinion was not provided.
A January 2011 statement from the Veteran's private physical therapist, R.M., notes that, "Due to extreme weakness and pain in his right knee over the years, and the patient compensating for the same, his left knee has deteriorated and his gait pattern has become progressively worse."  A February 2011 statement from J.D.S., a certified nurse practitioner in Dr. R.L.J.'s office, includes the following statement: "He had extreme weakness in his right knee over the years and he had difficulty getting around, difficulty ambulating and therefore, compensated for his left knee (sic), which has caused his left knee to deteriorate.  We do think that this is linked."  Neither opinion included further rationale.

On April 2011 VA knee examination, the Veteran reported that he developed left knee pain several years after injury to his right knee.  He complained of left knee pain rated 7/10, stiffness, swelling, locking, and buckling (once or twice per month).  X-rays showed mild narrowing of the lateral joint space with hypertrophic marginal lipping; the assessment was left knee DJD.  Following examination of the Veteran, review of the claims file, and review of statements from Dr. R.L.J. and physical therapist R.M., the examiner opined that the Veteran's left knee DJD is less likely than not caused by, a result of, or worsened beyond natural progression by the Veteran's service-connected right knee condition.  The examiner explained that DJD "is considered a primary disease process that can develop in any joint without being secondary to any other joint disability.  Current medical literature does not support a disease process in one joint causing a disease process to develop in a contralateral joint."

A July 15, 2011 VA rheumatology clinical record by Dr. P.S. notes complaints of left knee pain, "likely from years of compensating for right knee injury" status post right total knee replacement.  In November 2011, Dr. P.S. again noted, "Years of compensation by the left knee for the right knee condition has resulted in left knee pain and DJD."  There was no further rationale. 

A January 27, 2012 VA orthopedic clinic record contains the opinion of Dr. J.S that, "For years, he has over compensated with the left leg, protecting the service connected right leg.  He has developed increasing osteoarthritis of the left knee as time has gone on.  It is more likely than not, that the degenerative arthritic changes in the left knee, are related to over compensational use of the left leg, protecting the service connected right knee."  Further rationale was not provided.    

A March 9, 2012 VA rheumatology clinical record contains the opinion of Dr. P.S that, "The left knee is also hurting, this is likely because of years of his compensating for the right knee problem by having to put a greater load on his left knee.  Therefore, the left knee DJD is related to having to over-compensate for the right knee."

A December 2012 statement from a private physical therapist, J.W.,  notes that the Veteran "has ambulated with a faulty gait pattern for 40 [years] because of right knee pain and injury.  Because of this compensation to avoid full [weight] bearing onto right knee, the left knee has developed severe DJD."  

A January 2013 left knee MRI showed tricompartmental arthritic change in the knee, a grade IV patellar chondromalacia, a grade III tear in the posterior limb of the medial meniscus, grade II/IV tears in the anterior and posterior limbs of the lateral meniscus, a parameniscal cyst adjacent to the anterior limb of the lateral meniscus, possible prepatellar bursitis, and "findings suspicious for a partial tear of the ACL."

In a February 2013 medical statement, Dr. R.L.J. stated, "We do think that his left knee osteoarthritis is secondary from compensation of the degenerative joint disease from his right knee."  He cited to the January 2013 MRI and December 2012 statement in support of his opinion.

On January 2014 VA knee examination, the Veteran reported left knee pain since the early 1990's.  In the prior year he reported stiffness, weakness, swelling, popping sounds, and giving away once per week.  The examiner diagnosed left knee DJD, based on May 1998 x-ray.  Following interview and examination of the Veteran, and review of the file (including the opinions of Dr. J.S. in January 2012, Dr. P.S. in March 2012, J.W. in December 2012, Dr. R.L.J. in February 2013, and N.A.B. in January 1999 (in which the Veteran was noted to have 19 years of postal carrier work including extensive walking and standing)), the examiner opined that the Veteran's service-connected right post-TKR knee is less likely than not the cause of his left knee mild DJD.  The examiner cited to his 35 years of experience and explained: 

Review of the medical literature reveals no accepted medical studies that support a relationship that favoring one lower extremity will result in injury to the opposite lower extremity.  It is not as likely as not that this Veteran's left knee DJD is the direct and proximate result of his SC right knee DJD, nor is it aggravated or permanently worsened by the Veteran's SC condition.  It is more likely than not that underlying degenerative changes in the opposite extremity would manifest themselves over time, but the relationship is not that of the "injured" lower extremity contributing to an "injury" of the opposite extremity.  This specific issue was previously addressed in an article in The Journal of Bone and Joint Surgery, which concluded that there is no hard data to support the belief that favoring one leg adversely affects the other and this sequence is unlikely.  His left knee degenerative joint disease is at least as likely than not related to cumulative life experience, severely elevated BMI, genetic factor, and the process of aging.

In February 2014, another VA physician reviewed the entire file, including the above opinion, expressed agreement with the January 2014 VA examiner, and explained that the opinions set forth by the Veteran's private surgeon and physical therapists are not supported by medical literature.  The examiner also cited to the 1994 edition of The Journal of Bone and Joint Surgery and explained, "In an issue of Impairment News, Christopher R. Brigham, MD, a nationally recognized disability and impairment expert, noted the following: 'It is a myth that "favoring" one lower extremity will result in an injury to the opposite lower extremity.  Review of the medical literature reveals no accepted medical studies that support such a relationship, nor is there any reasonable scientific logic that would support such a relationship."

In March 2014, a third VA physician reviewed the Veteran's medical records, including the February 2013 opinion of Dr. R.L.J. and the January and February 2014 VA examination reports, and noted his 19 years of postal service employment requiring lengthy hours of standing and walking.  She opined that the Veteran's mild left knee DJD/osteoarthritis is less likely than not secondary to the service-connected post-TKR right knee disability.  She explained "The preponderance of medical literature shows that during the stance phase of walking, an individual places no more weight on a knee regardless of whether the contralateral (opposite) knee is normal or painful; instead the stance phase is shortened in the painful knee and prolonged in the painless knee - this does not create injury to the painless or contralateral knee."  She cited to an excerpt from Symptoms in the Opposite or Uninjured Leg by Dr. Ian Harrington in August 2005, which states that, "Injury in one extremity rarely causes a major problem in the opposite or uninjured extremity."  In conclusion, she opined that the Veteran's left knee DJD/osteoarthritis is more likely due to a complex interplay of multiple factors, including joint integrity, genetics, local inflammation, mechanical forces, cellular and biochemical processes, aging, occupation, trauma, and repetitive small insults that occur over time.   

At the February 2017 Board hearing, the Veteran testified that his left knee is unstable due to overcompensating for his right knee disability for years. 

The record does not show (and the Veteran has not alleged) that he sustained a left knee injury in service;  that a left knee disability was manifested in service; or that left knee arthritis was manifested in his first postservice year.  Consequently, service connection for a left knee disability on the basis that it became manifest in service and persisted thereafter, or on a presumptive basis (for arthritis of the knee as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a)) is not warranted.  

The Veteran's theory of entitlement to this benefit is essentially one of secondary service connection; he asserts that his service-connected right knee disability caused him to overcompensate by placing additional weight on his left knee and by using an altered gait, which resulted in left knee DJD/arthritis.  It is not in dispute that he has left knee DJD; what he must still show to establish secondary service connection is that the disability was caused or aggravated by an already service-connected disability (here, as claimed, the post-TKR right knee disability).

The Board observes that the Veteran's stated theory of entitlement presents a medical question beyond the scope of common knowledge or resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While he is capable of observing that he has left knee pain, swelling, and weakness, he is not competent to attribute such symptoms to his service-connected right post-TKR knee disability.  Accordingly, his lay assertions are not probative evidence in this matter.

The analysis turns to review of the competent evidence (medical opinions) in the record which address - some to a greater degree than others - the critical question presented in this matter.  In assessing the probative value of the medical opinions in the record, greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).   

Following review of the record, the Board finds that the most probative evidence in this matter is the advisory medical opinion by the January 2014 VA examiner.  He expressed familiarity with the entire record (including the initial diagnosis, the medical statements/opinions provided by the Veteran's private physician and physical therapist, and the medical opinions by two treating VA physicians), explained the rationale for his opinion, and cited to medical literature in support of his conclusion.  He concluded that the Veteran's left knee disability is less likely than not proximately caused by, or aggravated by, his service-connected right knee disability, citing to medical literature which found no hard data to support the belief that favoring one leg adversely affects the other and that such a sequence is unlikely.  He opined that the Veteran's left knee disability is at least as likely than not related to cumulative life experience, severely elevated BMI, genetic factor, and the process of aging.  A similar opinion was offered by VA examiners in April 2011, February 2014, and March 2014; each citing to medical literature against the Veteran's secondary service connection theory of entitlement.  

The Board acknowledges the medical statements/opinions provided by several of the Veteran's treating physicians, nurses, and physical therapists, including Dr. R.L.J. in October 2010 and February 2013, physical therapist R.M. in January 2011, nurse practitioner J.D.S. in February 2011, Dr. P.S. in July 2011 and March 2012, Dr. J.S. in January 2012, and physical therapist J.W. in December 2012.  However, the Board finds those statements/opinions to be conclusory; they do not include sufficient rationale or cite to supporting factual data, do not reflect familiarity with the entire record, and do not reflect that other possible etiologies for the Veteran's left knee complaints were considered.  Accordingly, the Board finds the statements warrant lesser probative value that the January 2014 VA examiner's opinion, which the Board finds persuasive.  Hence, the preponderance of the evidence is against the secondary service connection theory of entitlement.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled independently to assess the quality of evidence before it and "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence"); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (the probative value of a medical opinion comes from when is factually accurate, fully articulated, and contains sound reasoning for the conclusion).

The Veteran has not provided any evidence indicating that his left knee disability may somehow otherwise be related to his service.  There is no competent evidence in the record indicating, nor is it alleged, that it is somehow otherwise related directly to his service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for a left knee disability, under both direct and secondary service connection theories of entitlement, and that the appeal in this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
ORDER

A 60 percent is granted for the Veteran's post-TKR right knee disability from January 27, 2014 subject to the regulations governing payment of monetary awards; ratings for the disability in excess of 30 percent prior to January 27, 2014 and in excess of 60 percent from that date are denied.  

The appeal to reopen a claim of service connection for a left knee disability, to include as secondary to a service-connected right knee disability, is granted; but service connection for a left knee disability is denied on de novo consideration. 


REMAND

Service Connection for Lymphedema, to Include as Secondary to a Service-Connected Right Knee Disability

In September 2011, the Veteran underwent VA examination to ascertain the etiology of his lower extremity lymphedema.  In providing a negative nexus opinion, the examiner cited to July and August 2010 VA medical treatment records as well as August 2010 private medical records from Garden Park Hospital (which are not found in the Veteran's record now before the Board).  Because such records contain pertinent information, and because VA treatment records are constructively of record, they must be secured.  

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in essence, that when the matter of entitlement to a TDIU rating is raised by the record in a claim for increase, such matter becomes part of the increased rating claim.  Here, entitlement to a TDIU rating has been raised by the record.  At the February 2017 Board hearing, the Veteran testified that he was terminated from two separate delivery jobs due to his service-connected right knee disability.  He also testified that his VA rheumatologist informed him that he is unemployable.  A May 2013 VA clinical record contains such an opinion, but also takes into consideration the Veteran's nonservice-connected left knee disability.  Nonetheless, with the grant of a 60 percent rating for the post-TKR right knee disability, the schedular rating requirement for a TDIU rating is met; the matter of entitlement to a TDIU rating has been raised, but has not been developed or adjudicated.  A remand for such action is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of all private evaluations and treatment he has received for his lower extremity edema since his separation from service and to provide the authorizations necessary for VA to secure for the record complete clinical records (specifically including records from Garden Park Hospital).  The AOJ must secure for the record copies of the complete records from the all providers identified.  If any records sought by VA pursuant to his response are unavailable, the reason must be noted in the record.  If a private provider does not respond to a VA request for records the Veteran has authorized VA to secure, the Veteran must be so advised, and also advised that ultimately it is his responsibility to ensure that private records are received.

The AOJ should specifically secure for the record all records of VA evaluations and/or treatment the Veteran received for edema and deep vein thrombosis in July and August 2010, and all such records since January 2014 (the date of the most recent VA treatment records associated with the record).

2.  The AOJ should review the record, arrange for any follow-up development indicated, and readjudicate the claim of service connection for lymphedema, to include as secondary to the service-connected post-TKR right knee disability.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC), afford the Veteran and his representative opportunity to respond, and return the case to the Board.

3.  The AOJ should also fully develop and adjudicate the matter of the Veteran's entitlement to a TDIU rating.  If TDIU is denied, the Veteran should be so advised, and advised of his appellate rights.  If he files a notice of disagreement and a substantive appeal after a SOC is issued, that matter should be returned to the Board.  He should be advised that it will be fully before the Board only if he perfects an appeal of an adverse AOJ determination on the matter.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


